MEMORANDUM **
Nevada state prisoner Ken Lake appeals pro se from the district court’s judgment denying his 28 U.S.C. § 2254 petition. We have jurisdiction pursuant to 28 U.S.C. § 2253, and we affirm.
Lake contends that the district court erred in finding that his Sixth Amendment right to counsel was not violated when the trial court refused to appoint substitute counsel. Specifically, Lake contends that the trial court forced him to represent himself when his attorney moved to withdraw due to an alleged conflict of interest, and therefore, that his waiver of counsel was not voluntary. Assuming arguendo, that this claim is properly before us, it is without merit. Upon review of the record, we conclude that Lake was not forced to waive his right to representation by counsel, but rather, he did so “knowingly and intelligently.” Faretta v. California, 422 U.S. 806, 835, 95 S.Ct. 2525, 45 L.Ed.2d 562 (1975). Accordingly, the district court properly denied this claim.
We construe Lake’s uncertified contentions as a motion to expand the Certificate *653of Appealability and deny the motion. See 9th Cir. R. 22—1(e); Hiivala v. Wood, 195 F.3d 1098, 1104-05 (9th Cir.1999) (per curiam).
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9 th Cir. R. 36-3.